Citation Nr: 0836354	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-35 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi with 
swollen feet, ankles, and joints, for the purposes of accrued 
benefits.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, for the purposes of accrued benefits.

3.  Entitlement to service connection for malaria, for the 
purposes of accrued benefits.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery, for the purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized active duty service with the 
regular Philippine Army service from December 1941 to 
September 1942 and from April 1945 to June 1946.  He was a 
prisoner of war (POW) of the Imperial Japanese government 
from April 1942 to September 1942.  The veteran died in June 
2001, and the veteran's widow is the appellant in this 
matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied entitlement to service connection for beriberi with 
swollen feet, ankles, and joints; arteriosclerotic heart 
disease; malaria; and dysentery, for the purpose of accrued 
benefits.  

In January 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Claims of service connection for beriberi with swollen 
feet, ankles, and joints; arteriosclerotic heart disease; 
malaria; and dysentery were pending at the time of the 
veteran's death in June 2001.  

3.  The veteran was a POW who was interned for more than 
thirty days.  

4.  The medical evidence does not show a diagnosis of 
beriberi with swollen feet, ankles, and joints prior to the 
veteran's death.

5.  The veteran had arteriosclerotic heart disease (ASHD) 
prior to his death.  

6.  The medical evidence does not show a diagnosis of malaria 
prior to the veteran's death.  

7.  Service connection for dysentery was denied by the Board 
in a March 1986 Board decision.  

8.  The evidence received since the March 1986 Board decision 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for dysentery, for the purposes of accrued 
benefits.  

9.  The medical evidence does not show a diagnosis of 
dysentery prior to the veteran's death.  


CONCLUSIONS OF LAW

1.  Service connection for beriberi with swollen feet, 
ankles, and joints, for the purposes of accrued benefits is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.1000 (2007).  

2.  Applying the benefit of the doubt doctrine, service 
connection for arteriosclerotic heart disease, for the 
purposes of accrued benefits is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2007).  

3.  Service connection for malaria, for the purposes of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2007).  

4.  The March 1986 Board decision which denied service 
connection for dysentery is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2007).  

5.  The evidence received since the March 1986 Board decision 
which denied service connection for dysentery is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  Service connection for dysentery for the purposes of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  Accrued Benefits

The appellant seeks accrued benefits based on claims for 
service connection pending at the time of the veteran's 
death.  These claims include service connection for beriberi 
with swollen feet, ankles, and joints; arteriosclerotic heart 
disease; malaria; and whether new and material evidence has 
been received to reopen a claim of service connection for 
dysentery.  

Accrued benefits are those benefits to which the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2007).  Upon the death of a veteran, any accrued benefits 
are payable to his spouse, or to others if the spouse is not 
alive.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 
3.1000(a)(1) (2007).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2007); 
Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).  

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
Dependency and Indemnity Compensation (DIC) by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. §§ 3.1000(c); 3.152(b) (2007).  In addition, the 
veteran must have had a claim pending for such benefits at 
the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  A review of the claims file indicates that the 
veteran had claims for service connection filed during his 
lifetime that were pending at the time of his death.  See 38 
C.F.R. § 3.160(c) (2007) (defining "pending claim" as an 
application that has not been finally adjudicated); 38 C.F.R. 
§ 3.160(d) (2007) (defining "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review).  




B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for cardiovascular-
renal disease, which includes arteriosclerotic heart disease, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a 
degree of at least 10 percent at any time after active 
service shall be considered to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.309.  During the 
pendency of the instant appeal, the regulations regarding 
presumptive service connection for former POWs were revised.  

The former regulatory provisions, which were employed in all 
previous decisions, provided for service connection on a 
presumptive basis for former POWs who developed certain 
diseases, including beriberi heart disease or ischemic heart 
disease (with localized edema during captivity), which became 
manifest to a compensable degree at any time after service.  
Those provisions applied only to former POWs who had been 
detained for not less than 30 days.  38 C.F.R. § 3.309(c) 
(2003).  

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be 
shown.  The requirement that the condition become manifest to 
a compensable degree at any time after discharge has 
remained.  See 38 C.F.R. § 3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 
2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



II.  Decision
A.  Malaria and Beriberi with Swollen Feet, Ankles, and 
Joints  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran was 
diagnosed with malaria or beriberi with swollen feet, ankles, 
and joints prior to his death.  The Board acknowledges the 
veteran's contentions, prior to his demise, of incurring 
malaria and beriberi with swollen feet, ankles, and joints 
during his active military service as stated in his submitted 
October 1999 personal statement; however, post service 
treatment records contain no complaints, treatments, or 
findings related to malaria or beriberi with swollen feet, 
ankles, and joints.  Based upon the evidence in the claims 
file, no diagnoses of the claimed conditions have been 
entered.  In fact, prior to the veteran's death, a VA 
examination was conducted in July 2000.  The VA examiner 
specifically noted that there were no residuals of malaria.  
Thus, absent proof of the existence of the disabilities being 
claimed, there can be no valid claims and service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected).  

The Board is aware of the appellant's contentions that the 
claimed disabilities are somehow etiologically related to the 
veteran's service; however, competent medical evidence of a 
current disability is required in order to grant service 
connection for the claims.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for malaria and beriberi with swollen 
feet, ankles, and joints, both for the purposes of accrued 
benefits, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Arteriosclerotic Heart Disease  

The appellant asserts that service connection, for the 
purposes of accrued benefits, is warranted for 
arteriosclerotic heart disease.  

Review of the record reveals that the veteran was not treated 
for arteriosclerotic heart disease during his military 
service or within one year of discharge from service.  
However, the July 2000 VA examination report reflected a 
diagnosis of arteriosclerotic heart disease (ASHD).  As 
noted, the veteran died in June 2001.  The death certificate 
showed that the immediate cause of death was 
cardiorespiratory arrest with antecedent causes listed as 
"cor pulmonale" and ischemic heart disease.  The underlying 
cause was listed as chronic obstructive pulmonary disease 
with benign prostatic hypertrophy, peptic ulcer disease, and 
pulmonary tuberculosis as other significant conditions 
contributing to his death.  

The veteran's service personnel records show that he was a 
POW from April 1942 to September 1942.  Therefore, he meets 
the criteria of having been interned.  Thus, the claim turns 
on whether the veteran's ASHD found during the veteran's 
lifetime equate to atherosclerotic heart disease and/or 
hypertensive vascular disease and manifest to a degree of ten 
percent disabling prior to death so as to allow for service 
connection on a presumptive basis for POW status as there is 
no evidence of heart problems during service or within one 
year of discharge from service.  

Following a complete review of the evidence, including the 
veteran's death certificate reflecting cardiorespiratory 
arrest, "cor pulmonale," and ischemic heart disease as 
causes of the veteran's death, the Board finds that the ASHD 
diagnosed during the July 2000 VA examination is equivalent 
to atherosclerotic heart disease.  When considering the 
veteran's complaints during the VA examination against the 
rating criteria for coronary artery disease found at 
38 C.F.R. § 4.104, Diagnostic Code 7005, the Board finds that 
he experienced a disability equivalent to the 60 percent 
disability rating.  Specifically, the VA examiner reported 
metabolic equivalents (METS) of "4-5."  Thus, when 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the disease manifested to a degree of more 
than 10 percent based upon the evidence of the reported METS.  
As such, service connection for arteriosclerotic heart 
disease is granted on a presumptive basis due to the 
veteran's POW status.  

C.  Dysentery  

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

At the time of the March 1986 Board decision, which denied 
service connection for dysentery, the pertinent evidence of 
record consisted of the veteran's service treatment records.  
The Board determined that service connection for dysentery 
was not warranted because although there was an April 1945 
processing affidavit reflecting a claim for dysentery, there 
was no medical evidence of a current disability relating to 
dysentery.  The Board notified the veteran of this decision 
in March 1986; he did not file a notice of appeal to the 
Court.  Consequently, that decision became final based on the 
evidence of record at that time.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1105.  

Based upon the evidence of record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for dysentery, for the 
purposes of accrued benefits.  Since the March 1986 Board 
decision, the evidence received into the record includes 
several personal statements submitted by the appellant 
stating that the veteran had dysentery prior to his death and 
results from a July 2000 VA examination performed before his 
death.  The Board finds that the claim is reopened and will 
be considered on the merits as discussed below.  

Turning to the merits of the service connection claim, the 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of service connection for dysentery, for the purposes of 
accrued benefits.  The record establishes that the veteran 
was a POW from April 1942 to September 1942, a period in 
excess of 30 days.  As such, chronic dysentery shall be 
service-connected if it is manifested to a degree of 10 
percent or more at any time after discharge or release from 
active duty.  See 38 C.F.R. § 3.309(c)(2).  The veteran's 
service treatment records are absent of any complaints, 
treatment, or findings of dysentery.  However, the veteran 
reported on an Affidavit for Philippine Army Personnel as 
having dysentery in May 1942 while he was a POW.  He 
indicated that he had no permanent disabilities thereafter 
from his claimed dysentery.  

In July 2000, the veteran was afforded a VA examination for 
his claimed disabilities.  Upon physical examination of the 
veteran, the examiner determined that the veteran suffered 
from mild malnutrition, but there were no residuals of 
dysentery.  Absent evidence of a current "disability," 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board is aware of the appellant's contentions that the 
veteran's claimed condition of dysentery prior to his death 
is somehow etiologically related to service.  The Board has 
considered the veteran's submitted lay statements, the 
veteran's contentions prior to his death, and the appellant's 
assertions.  However, competent medical evidence is required 
in order to grant service connection for this claim.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for dysentery, 
for the purpose of accrued benefits, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2001 letter sent to the appellant 
regarding her claim for Disability and Indemnity Compensation 
(DIC) benefits.  Specifically, in the October 2001 letter, VA 
informed the appellant that in order to substantiate a claim 
for service connection for cause of the veteran's death, the 
evidence needed to show the cause of the veteran's death, a 
disease or injury in service, and a relationship between the 
cause of death and the disease or injury in service.  The 
Board notes that DIC claims include claims for accrued 
benefits.  38 U.S.C.A. § 5101(b).  Thus, the notice provided 
to the appellant, also included notice regarding a claim for 
accrued benefits.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the letter stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  In this case, the appellant did not receive 
the necessary information to reopen the claim in the October 
2001 VCAA letter; however, as previously indicated, the claim 
as been reopened.  Thus, there is no prejudice to the 
appellant in this regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes above that the preponderance of the evidence 
is against the appellant's pending claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  The RO will address the 
downstream matters with regard to the grant of service 
connection for arteriosclerotic heart disease; thus, the 
appellant is not prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private treatment records.  The Board 
further notes that regarding the appellant's claims for 
accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the veteran's 
death, other than VA records that were constructively of 
record at the time of death.  See 38 C.F.R. § 3.1000(a); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
VA has satisfied all duties to notify and assist the 
appellant.  

Although an opinion was not obtained in connection with the 
appellant's pending claims, the Board finds that VA was not 
under an obligation to obtain an opinion, as such was not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the appellant's claims of 
service connection for beriberi with swollen feet, ankles, 
and joints; malaria, and dysentery, for the purpose of 
accrued benefits, may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The 
appellant has not brought forth evidence, other than her lay 
statements, suggestive of a causal connection between the 
claimed disabilities for accrued benefits purposes and 
service.  The RO informed her that she would need medical 
evidence of a causal connection between the claimed 
disabilities and his active service, and the appellant has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Entitlement to service connection for beriberi with swollen 
feet, ankles, and joints, for the purposes of accrued 
benefits is denied.  

Entitlement to service connection for arteriosclerotic heart 
disease, for the purposes of accrued benefits is granted.  

Entitlement to service connection for malaria, for the 
purposes of accrued benefits is denied.

New and material evidence having been received, the claim of 
service connection for dysentery, for the purposes of accrued 
benefits is reopened.  

Entitlement to service connection for dysentery, for the 
purposes of accrued benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


